     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 1 of 13




 1                                      UNITED STATES DISTRICT COURT
 2                                               DISTRICT OF NEVADA
 3                                                            ***
 4   ANNA MARIE FRETELUCO,                                                Case No. 2:19-cv-00759-JCM-EJY
 5                     Plaintiff,
 6           v.                                                                            ORDER
 7   SMITH’S FOOD AND DRUG CENTERS,
     INC., a foreign corporation; DOES 1-10; ROE
 8   CORPORAITONS 1-10; inclusive,
 9                     Defendants.
10

11            Pending before the Court is Plaintiff’s Motion to Strike/Exclude Defendant’s Rebuttal Expert
12   Mark L. Winkler, MD (ECF No. 48). 1 The Court has considered Plaintiff’s Motion, Defendant’s
13   Response (ECF No. 51), and Plaintiff’s Reply (ECF No. 55).
14   I.       Background
15            Relevant to the instant Motion are two timely produced expert reports submitted by Plaintiff.
16   The reports were prepared by Drs. Garber and Filler. Dr. Garber was disclosed as a “retained treating
17   expert” who Plaintiff states “is expected to give expert opinions regarding the treatment of Plaintiff,
18   the necessity of treatment rendered, the causation of the necessity for past and future medical
19   treatment, [and] his expert opinion as to past and future restrictions of activities, including work
20   activities, caused by the fall.” ECF No. 48-1 at 4. Plaintiff further states that Dr. Garber’s opinions
21   “shall include the cost of past and future medical care and whether those medical costs fall within
22   the ordinary and customary charges for similar medical care and treatment. His testimony may also
23

24
     1
               The Court notes that ECF No. 48 is a total of 363 pages long. However, Plaintiff did not file this document, or
25   other of her filings discussed in this case, in a PDF searchable format as required by Local Rule. LR IC 2-2, titled “Filer
     Responsibilities When Electronically Filing Documents,” states in section (a)(1) “To be filed in the electronic filing
26   system, all documents must be in a searchable Portable Document Format (PDF), except that exhibits and attachments
     to a filed document that cannot be imaged in a searchable format may be scanned.” There is also no index to Plaintiff’s
27   numerous exhibits and exhibits to those exhibits. This violates Local Rule LR IA 10-3(d), which states: “An index of
     exhibits must be provided.” The Court strongly encourages Plaintiff to become familiar with and follow these Local
28   Rules.
                                                                1
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 2 of 13




 1   include expert opinions as to whether Plaintiff has a diminished work life expectancy, work capacity,

 2   and/or life expectancy as a result of the fall.” Id. at 4-5.

 3            Dr. Filler was disclosed by Plaintiff as a “retained treating expert” who “is expected to give

 4   expert opinions regarding the treatment of Plaintiff, the necessity of the treatment rendered, the

 5   causation of the necessity for past and future medical treatment, [and] his expert opinion as to past

 6   and future restrictions of activities, including work activities, caused by the fall.” Id. at 7. Plaintiff

 7   further states that Dr. Filler’s opinions “shall include the cost of past and future medical care and

 8   whether those medical costs fall within the ordinary and customary charges for similar medical care

 9   and treatment. His testimony may also include expert opinions as to whether Plaintiff has a

10   diminished work life expectancy, work capacity, and/or life expectancy as a result of the fall.” Id.

11            Plaintiff argues that Dr. Winkler should be excluded as a rebuttal expert for two reasons.

12   First, Plaintiff contends that Dr. Winkler should be excluded to the extent his opinions do not rebut

13   Dr. Garber or Dr. Filler’s opinions. ECF No. 48 at 10-11. Second, Plaintiff contends that Dr.

14   Winkler should be excluded under the 1993 standard established in Daubert v. Merrell Dow

15   Pharmaceuticals, Inc., 509 U.S. 579 (1993). With respect to the first basis for excluding Dr. Winker,

16   Plaintiff states that “all of Dr. Winker’s opinions—except those on the MRI with DTI[2]—are initial

17   opinions, not rebuttal ones.” Id. at 10. Plaintiff argues that neither Dr. Garber nor Dr. Filler

18   “reviewed” or “interpreted” Plaintiff’s radiological films whereas Dr. Winkler did. Id. Plaintiff

19   further argues that neither Drs. Garber nor Filler “offered opinions on the accuracy of the diagnostic

20   reports”; nor did they opine that Plaintiff’s “radiology films showed traumatic abnormalities

21   attributable to … [Plaintiff’s] fall,” but Dr. Winkler did. Id. Plaintiff closes this argument by stating

22   that “neither Dr. Garber nor Dr. Filler opined that … [Plaintiff] needed surgery”; whereas, Dr.

23   Winkler “was the first to bring up” this topic. Id. Plaintiff concludes that Dr. Winkler’s opinions

24   go “far beyond the scope of Dr. Garber and Dr. Filler’s reports” and therefore are not rebuttal

25   opinions, but initial opinions that must be struck. Id. at 11. 3

26
     2
              “DTI” is an abbreviation for Diffusion Tensor Imaging.
27   3
              The Court could not locate any discussion of surgery in Dr. Winkler’s Expert Report. ECF No. 55-3. To the
     extent this is contained in the report, but not located by the Court, the Court grants Plaintiff’s Motion to Strike/Exclude
28   as the Court found no opinion regarding surgery expressed by Drs. Garber or Filler.
                                                                2
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 3 of 13




 1           With respect to Plaintiff’s Daubert argument, Plaintiff contends that “Dr. Winkler knows he

 2   is not qualified to offer spine surgery opinions” based on a deposition Dr. Winkler gave in an

 3   unrelated matter. Id. at 13-14. In a single paragraph, Plaintiff further contends and concludes that

 4   Dr. Winkler is “not qualified to interpret[] radiology images to diagnose injury and diseases” because

 5   he is a “normal radiologist” and not an interventional radiologist. Id. at 14. Plaintiff next argues

 6   that Dr. Winkler’s opinion regarding DTI testing has “no scientific backing,” is “flat wrong,” and

 7   therefore must be excluded. Id. Plaintiff cites to many documents in an effort to demonstrate that

 8   DTI is generally accepted in the medical community, is FDA approved, is reliable and admissible as

 9   determined by courts across the country, and the methodology has been subjected to peer review and

10   publication. Id. at 15-16. Finally, Plaintiff argues that Dr. Winkler’s opinions regarding the

11   reasonableness of radiology billing must be excluded because it violates the collateral source rule.

12           Defendant responds arguing that: (1) Plaintiff made late and unsupported disclosures of

13   estimated future medical expenses, that have never been adequately explained or justified (ECF No.

14   51 at 3, 4, 6-7); (2) Plaintiff identified four medical experts including Dr. Milford (a “non-retained

15   expert”), Dr. Garber (a retained treating expert), Dr. Filler (a retained treating expert), and Dr.

16   Roitman (a retained medical expert) (ECF No. 48-1 at 4, 7, and 15); (3) Plaintiff “fought the

17   proposed” independent medical examination of Plaintiff (ECF No. 51 at 4); and (4) Plaintiff made

18   five supplemental disclosures after December 2019 when she disclosed future damages for the first

19   time (id. at 4-5).

20           Defendant states that Plaintiff’s failure to explain the basis for her future damages claim

21   resulted in Defendant spending “thousands of dollars to have experts review evidence and try to

22   determine what, if any, of Plaintiff’s problems are causally related to the accident” underlying this

23   dispute. Id. at 7. 4 Plaintiff states it is not Dr. Winkler who is not a proper rebuttal expert because

24   he “advance[s] new arguments or new evidence”; rather, “it is Plaintiff who has never properly

25   disclosed information about her future damages.” Id. Defendant also explains to the Court the

26

27   4
              Defendant accurately states that the Court denied Defendant’s attempt to strike Plaintiff’s future damages.
     What it appears Defendant did not do is seek to compel Plaintiff to provide more thorough answers to interrogatories or
28   document requests in an effort to understand the basis for those damages. See ECF No. 20 and docket generally.
                                                              3
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 4 of 13




 1   difficulty it had obtaining radiology films from Plaintiff’s health care providers (id. at 7-8), and that

 2   any objection to the timing of Dr. Winkler’s report is not well taken. Id. at 8-9.

 3           Defendant argues that “Dr. Winkler directly rebuts the future medical treatment claims and

 4   the uncertain and non-specific allegations made by Plaintiff.” Id. at 9. Defendant then discusses

 5   alleged inadequate descriptions of expected testimony from Plaintiff’s expert (an issue not presented

 6   in a motion by Defendant), raising, again, Plaintiff’s ill-described, unspecified, and uncertain future

 7   medical treatment. Id. at 9-10. Defendant concludes its argument in opposition to Plaintiff’s

 8   contention that Dr. Winkler is not a proper rebuttal expert by stating:

 9           Defendant has also chosen to rebut the evidence of Plaintiff’s four designated
             experts that “all of the past and future medical care provided to Plaintiff was
10           reasonable and necessary …” by, among other things, having Dr. Winkler review
             all of the radiology studies available to determine whether there is any evidence
11           that the accident … caused any injury to either Plaintiff’s brain or her spine. Dr.
             Winkler has concluded that “[t]here is no objective imaging evidence of traumatic
12           brain injury due to the accident” and that the radiological studies only indicate
             “temporary clinical exacerbation” of Plaintiff’s cervical and lumbar spine.
13

14   Id. at 11 (internal citations omitted).

15           With respect to Plaintiff’s Daubert argument, Defendant contends that the standard the Court

16   should apply to determine whether to strike Dr. Winkler’s opinions “should not rest on his

17   disagreement with certain methodology, … but rather, if Dr. Winkler’s opinions and conclusions

18   withstand the factors set forth in Daubert.” Id. at 12. Defendant then summarizes Dr. Winkler’s

19   education and experience, concluding that “Dr. Winkler has the requisite training, experience, and

20   specialized knowledge to testify as a medical expert in this case.” Id. at 13. Discussing the Court’s

21   “gatekeeping” role identified in Daubert, Defendant contends that: (1) Plaintiff’s reliance on the

22   Southern District of Florida decision in Marsh v. Celebrity Cruises, Inc., Case No. 1:17-cv-21097-

23   UU, 2017 WL 6987718 (S.D. Fla. Dec. 15, 2017) is misplaced and distinguishable; (2) Dr. Winkler’s

24   opinion is supported by well-recognized authorities; (3) Dr. Winkler’s testimony will assist the jury

25   to understand “the accuracy of any perceived connection between the DTI results and Plaintiff’s

26   alleged TBI, or the weight they should afford such testimony”; and, (4) the probative value of Dr.

27   Winkler’s testimony is “derived from his exhaustive review of Plaintiff’s medical records, imaging

28
                                                       4
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 5 of 13




 1   studies, and expert reports” thereby outweighing “any potential under prejudice or danger of jury

 2   confusion.” Id. at 14-15.

 3           On Reply, Plaintiff begins by arguing that Defendant does not dispute that Dr. Winkler has

 4   no surgical training and is not an interventional radiologist and, therefore, his opinions that Plaintiff

 5   will not need spine surgery and regarding causation (his “findings” after review of Plaintiff’s films

 6   regarding pre-existing condition) must be excluded” under Daubert. ECF No. 55 at 2-3. Plaintiff

 7   (1) reiterates that Dr. Winkler’s opinion regarding DTI must be excluded because he is wrong as

 8   “DTI passes the Daubert standard,” (2) states that Dr. Winkler’s opinions are otherwise

 9   “contradicted by generally accepted practices in the medical community,” and (3) closes this section

10   of the Reply reiterating that Dr. Winkler’s opinion regarding the reasonableness of radiology billing

11   violates the collateral source rule. Id. at 3-5. 5

12           Plaintiff then makes a new argument seeking to strike Dr. Winkler’s supplemental report

13   arguing that “an expert cannot add to his opinions in opposing a Daubert motion.” Id. at 6. Plaintiff

14   explains that on the same day Plaintiff’s counsel called Defendant’s counsel “about a motion to

15   exclude Dr. Winkler, … Defense served a supplemental rebuttal report from Dr. Winkler.” Id.

16   Plaintiff then cut and pasted a significant portion of Dr. Winkler’s supplemental report into her

17   Reply, concluding, in a half page, that the supplemental report should be excluded because “no new

18   evidence emerged” and Dr. Winkler should not be permitted to “beef … up” his initial report after

19   determining the initial report was inadequate. Id. at 6-9.

20   II.     Discussion

21           A.       The Law Pertaining to Retained and Non-Retained Experts.

22           Federal Rule of Civil Procedure 26(a)(2)(B) and (C) delineate the requirements for retained

23   and non-retained experts. Rule 26(a)(2)(B) plainly state that “[u]nless otherwise stipulated or

24
     5
              “The collateral source rule is a substantive rule of law that bars a tortfeasor from reducing the quantum of
25   damages owed to a plaintiff by the amount of recovery the plaintiff receives from sources of compensation that are
     independent of (or collateral to) the tortfeasor.” Davis v. Odeco, Inc., 18 F.3d 1237, 1243 (5th Cir. 1994) (emphasis
26   added); accord Ishikawa v. Delta Airlines, Inc., 343 F.3d 1129, 1134 (9th Cir. 2003). Dr. Winkler does not attempt to
     reduce Plaintiff’s damages by amounts received independent of Defendant. Rather, Dr. Winkler refers to sources of
27   medical billing such as Medicare and United Healthcare for purposes of arguing the reasonableness of the charges for
     various procedures such as an MRI. ECF No. 55-3 at 12. The collateral source rule is inapplicable to Dr. Winkler’s
28   opinion.
                                                             5
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 6 of 13




 1   ordered by the court, … if the witness is one retained or specially employed to provide expert

 2   testimony” the witness must prepare and sign a written report that includes: “(i) a complete statement

 3   of all opinions the witness will express and the basis and reasons for them; (ii) the facts or data

 4   considered by the witness in forming them; (iii) any exhibits that will be used to summarize or

 5   support them; (iv) the witness’s qualifications, including a list of all publications authored in the

 6   previous 10 years; (v) a list of all other cases in which, during the previous 4 years, the witness

 7   testified as an expert at trial or by deposition; and (vi) a statement of the compensation to be paid for

 8   the study and testimony in the case.” In comparison, if a witness is not specifically retained to

 9   provide expert testimony, such as a treating physician, but is still offered by a party to present expert

10   testimony, the witness need not provide a written report, but the party who intends to present the

11   witness must make a disclosure that includes: “(i) the subject matter on which the witness is expected

12   to present evidence under Federal Rule of Evidence 702, 703, or 705; and (ii) a summary of the facts

13   and opinions to which the witness is expected to testify.”

14          Rule 26(a)(2)(C) was “added to mandate summary disclosures of the opinions to be offered

15   by the expert . . . and . . . the facts supporting those opinions.” Flonnes v. Property & Cas. Ins. Co.

16   of Hartford, Case No. 2:12-cv-01065-APG, 2013 WL 2285224, at *2 (D. Nev. May 22, 2013)

17   (citation and internal quote marks omitted). As explained in Flonnes, “a summary is ordinarily

18   understood to be an abstract, abridgement, or compendium.” Id. at *3 (citation omitted). As stated

19   in Alfaro v. D. Las Vegas Inc., Case No. 2:15-cv-02190-MMD-PAL, 2016 WL 4473421, at *11 (D.

20   Nev. Aug. 24, 2016), “[a] treating physician is still a percipient witness of the treatment rendered

21   and may testify as a fact witness and also provide expert testimony under Federal Evidence Rules

22   702, 703, and 705. However, with respect to expert opinions offered, a Rule 26(a)(2)(C) disclosure

23   is now required.” Further, “‘when a treating physician is transformed into an expert offering

24   testimony on matters beyond the treatment rendered for purposes of Rule 26 disclosures,’ a report is

25   required.” Langermann v. Property & Cas. Ins. Co. of Hartford, Case No. 2:14-cv-00982-RCJ-

26   PAL, 2015 WL 4724512, at *3 (D. Nev. Aug. 10. 20145) citing Goodman v. Staples, The Office

27   Superstore, 644 F.3d 817, 825-26 (9th Cir. 2011). A plaintiff’s “boilerplate conclusory description

28
                                                       6
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 7 of 13




 1   of their anticipated testimony [of a non-retained treating physician expert] is woefully inadequate.”

 2   Langermann, 2015 WL 4724512, at *5.

 3         When an expert is offered to rebut the testimony of either a retained or non-retained medical

 4   expert, the “rebuttal opinion is limited to contradicting or rebutting an opinion set forth in the

 5   opponent’s initial expert disclosure. … The phrase ‘same subject matter’ should not be read

 6   broadly, because if it were to encompass any possible topic that relates to the subject matter at issue,

 7   such interpretation will blur the distinction between affirmative expert and rebuttal expert and have

 8   unjust results.” Taylor v. Northern Inyo Hospital, Case No. 1:15-cv-001607-LJO-JLT, 2017 WL

 9   1273840, at *3 (E.D. Cal. Feb. 17, 2017) (internal citations and quote marks omitted). As stated in

10   Tuuamalemalo v. Las Vegas Metropolitan Police Dep’t., Case No. 2:16-cv-00619-JAD-VCF, 2017

11   WL 1550235, at *1 (D. Nev. Apr. 28, 2017):

12          Federal Rule of Civil Procedure 26(a)(2)(D)(ii) governs the content of rebuttal
            experts and states that a rebuttal expert’s testimony is limited to testimony that
13          “contradict[s]” or “rebut[s]” evidence on the same subject matter identified by
            another party.[] … This means that an expert’s rebuttal testimony may not introduce
14          new, alternative or previously unconsidered theories. See United States v. Luschen,
            614 F.2d 1164, 1170 (8th Cir.), cert. denied, 446 U.S. 939 (1980) (“‘The function
15          of rebuttal is to explain, repel, counteract or disprove evidence of the adverse party,’
            and the decision to admit rebuttal testimony ‘is entrusted to the sound discretion of
16          the district court.’”); see also In re Piasecki, 745 F.2d 1468, 1472 (Fed. Cir. 1984)
            (stating that rebuttal expert reports must include “a showing of facts supporting the
17          opposite conclusion”). Rebuttal testimony must address the same subject matter
            and refute the previous expert’s conclusions regarding that subject matter.
18
19   (Some internal citations omitted.)

20          Thus, an expert report “may not advance new arguments for the first time in a reply expert

21   report.” Kleen Prods. LLC v. Int’l Paper, 306 F.R.D. 585, 591 (N.D. Ill. 2015) (internal citation

22   omitted). Such reports “may cite new evidence and data so long as the new evidence and data is

23   offered to directly contradict or rebut the opposing party’s expert.” Helios Software, LLC v.

24   SpectorSoft Corp., Case No. 12-081-LPS, 2014 WL 4796111, at *3 (D. Del. Sept. 18, 2014) (internal

25   citations omitted); see also Kleen Prods. LLC, 305 F.R.D. at 591 (where reply report’s additional

26   analysis was in direct response to criticisms from opposing expert and provided further support for

27   original opinions, the reply report was admissible). Moreover, consistent with Kleen Prods., LLC,

28   this Court previously stated:
                                                       7
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 8 of 13




 1          The fact that Plaintiff’s initial experts did not do testing is not a basis to exclude
            Defendant’s expert because he is allegedly not rebutting conclusions reached by the
 2          opposing party’s experts. In fact, “[s]trict adherence to a rule” that would require
            a rebuttal expert to rely solely on material used by an initial, opposing expert “is
 3          inadvisable.” Van Alfen v. Toyota Motor Sales, U.S.A., Inc., Case No. CV 11-08120
            JVS(FMOx), 2012 WL 12930456, at *3 (C.D. Cal. Nov. 9, 2012). Further
 4          “regardless of whether it could have been included in the expert’s initial report,
            rebuttal expert opinion is proper where it ‘explains, repels, counteracts or disproves
 5          evidence of the adverse party.” Id. citing Marmo v. Tyson Fresh Meats, Inc., 457
            F.3d 749, 759 (8th Cir. 2006).
 6

 7   ECF No. 46 at 9.

 8          B.      Supplementation of Expert Reports.

 9          Rule 26(e) obligates parties to supplement an initial expert report served pursuant to Rule

10   26(a) when the party learns that the disclosure or response is incomplete or incorrect. “A party may

11   not, however, use a supplemental report to disclose information that should have been disclosed in

12   the initial expert report, thereby circumventing the requirement for a timely and complete expert

13   witness report.” Abila v. United States of America, Case No. 2:09-cv-1345-KJD-LRL, 2011 WL

14   1447618, at *2 (D. Nev. Apr. 14, 2011). “[A]n expert’s duty to supplement under Rule 26(e) is not

15   a right to supplement at will.” Allstate Insurance Co. v. Balle, Case No. No. 2:10-cv-02205-APG-

16   NJK, 2013 WL 5797848, at *2 (D. Nev. Oct. 28, 2013).

17          “The time for supplementation is not limited to the discovery period.” Burger v. Excel

18   Contractors, Inc., Case No. 2:12-cr-01634-APG-CWH, 2013 WL 5781724, at *3 (D. Nev. Oct. 25,

19   2013). Rule 26(e)(2) requires supplementation of expert reports to occur “by the time the party’s

20   pretrial disclosures under Rule 26(a)(3) are due,” which is 30 days before trial unless otherwise

21   ordered by the Court. Abila, 2011 WL 1447618, at *2.

22          C.      Daubert and Admissibility of Expert Opinions.

23          The Court starts this discussion with the U.S. Supreme Court decision in Daubert, which

24   drew on Fed. R. Evid. 702, to establish a flexible test examining the “reliability” and “fit” of the

25   offered expert testimony to the case at hand. See 509 U.S. at 589-92. Reliability looks at “whether

26   the reasoning or methodology underlying the testimony is scientifically valid.” Id. at 592-93. This

27   inquiry, in turn, requires the court to analyze four factors including: (1) whether the theory can be

28   and has been tested; (2) whether the theory has been peer reviewed and published; (3) what the
                                                      8
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 9 of 13




 1   theory’s known or potential error rate is; and, (4) whether the theory enjoys general acceptance in

 2   the applicable scientific community. Id. at 593-94. The Supreme Court emphasized that the factors

 3   are not “a definitive checklist or test” and that the reliability analysis remains a malleable one tied

 4   to the facts of each case. Id. at 591, 593.

 5          After Daubert, the Ninth Circuit explained that the reliability factors are not “equally

 6   applicable (or applicable at all) in every case.” Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311,

 7   1317 (9th Cir. 1995). Applicability “depend[s] … on the nature of the issue, the expert’s particular

 8   expertise, and the subject of his testimony.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 150

 9   (1998) (citation omitted). A district court may permissibly choose not to examine factors that are

10   not “reasonable measures of reliability in a particular case.” Id. at 153.

11          Because the reliability inquiry is fluid and contextual, district courts are vested with “broad

12   latitude” to “decid[e] how to test an expert’s reliability” and “whether or not [an] expert’s relevant

13   testimony is reliable.” Id. at 152-53 (emphasis in original). District judges play an active and

14   important role as gatekeepers examining the full picture of an expert’s methodology, preventing

15   shoddy expert testimony and junk science from reaching a jury. Daubert, 509 U.S. at 595-97; United

16   States v. Ruvalcaba-Garcia, 923 F.3d 1183, 1188 (9th Cir. 2019) (citing Daubert, 509 U.S. at 597)

17   (“the district court must perform a ‘gatekeeping role’ [to] ensur[e] that the testimony is both

18   ‘relevant’ and ‘reliable.’”). This gatekeeping obligation “applies to all (not just scientific) expert

19   testimony.” United States v. Hermanek, 289 F.3d 1076, 1093 (9th Cir. 2002) (citing Kumho Tire,

20   526 U.S. at 147).

21          D.      Plaintiff’s challenges to Dr. Winkler.

22          Dr. Winkler’s Expert Report (ECF No. 55-3) begins with two statements summarized as (1)

23   Plaintiff has a history of concussions, and (2) there is no documentation supporting that Plaintiff

24   suffered a “head trauma, loss of consciousness, alteration of consciousness, or neurological deficit

25

26

27

28
                                                       9
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 10 of 13




 1    due to the accident of 7-7-17.” Id. at 5. 6 These statements rebut opinions expressed by Plaintiff’s

 2    experts and therefore are not struck.

 3             With respect to each of Dr. Winkler’s alleged “new/additional findings,” Plaintiff points to

 4    radiological reports as opposed to the expert reports that Dr. Winkler was retained to rebut. Dr.

 5    Garber, unlike the radiology reports, discusses an October 10, 2019 doctor’s visit by Plaintiff to Dr.

 6    Garber. In that discussion, Dr. Garber states, inter alia:

 7                 •    Patient presented after sustaining a slip and fall accident while at Smith’s
                        roughly 3-1/2 years ago;
 8
                   •    She struck her head and since that time had headaches, axial mechanical
 9                      neck pain, and lower back pain with intermittent upper and lower extremity
                        radiculopathies.
10
                   •    MRI of the cervical spine reveald [sic] a disc herniation at C6-C7 with
11                      foraminal narrowing. MRI of the lumbar spine revealed [sic] what appeared
                        to be disc herniation L4-L5. She was recommended a C6-C7 and L4-L5
12                      transforaminal injections and x-rays of cervical and lumbar spine.”
13    ECF No. 48-1 at 52. Dr. Winkler’s opinions regarding Plaintiff’s alleged disc herniations rebut the

14    opinions expressed by Dr. Garber and, thus, are not struck.

15             Dr. Garber’s expert report also indicates that he did a Diagnostic and Testing Review. Id. at

16    54. Dr. Garber then summarizes what he reviewed stating that the summary “does not necessarily”

17    represent his interpretation of the images. Id. (emphasis added). The list of Dr. Garber’s review

18    appears to match the content (albeit not always the dates) of Dr. Winkler’s report. Compare id. at

19    54-55 to EFC 55-3 at 5-8. Dr. Garber concludes: “Based upon the medical records provided to me,

20
      6
                Plaintiff complains that Dr. Winkler’s Supplement to his expert report, dated August 20, 2020 but disclosed on
21    September 18, 2020, was issued in response to a conversation between counsel for the parties in which Plaintiff’s counsel
      called Defendant’s counsel “about a motion to exclude Dr. Winkler.” ECF No. 55 at 6. Plaintiff further alleges that in
22    response to the call, and on the very same day, Dr. Winkler was able to add four new pages of opinions to his discussion
      of DTI testing. Id. Defendant did not have an opportunity to respond to these arguments made in Plaintiff’s Reply brief.
23    Nonetheless, other than Plaintiff’s belief that this occurred, there is nothing before the Court to support the contention
      raised. As stated above, the Rule allowing for supplementation of an expert report does not allow for “at will”
24    supplementation, and a party may not use supplementation to sandbag an opponent. However, the timing of Dr.
      Winkler’s disclosure did not prejudice or sandbag Plaintiff. In fact, prejudice is not argued by Plaintiff. No trial date
25    has been set in this matter, and Plaintiff does not indicate she sought to and did depose Dr. Winkler before the
      supplementation was provided. Moreover, much like Plaintiff now complains about Defendant, Plaintiff produced a
26    rebuttal report to Defendant’s rebuttal expert report, which is not allowed by Rule 26 or any case law the Court could
      locate. See ECF No. 51-4 at 2 (stating Dr. Roitman, Plaintiff’s expert, “will organize … [his] correspondence in
27    accordance with several points during my review of Dr. Etcoff’s rebuttal.”). Given this history and overall posture of
      this case, as well as the fact that depositions of expert witnesses can proceed if stipulated to by the parties, the Court
28    declines to strike Dr. Winkler’s Supplemental Expert Report as prejudicial, sandbagging or otherwise inappropriate.
                                                                10
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 11 of 13




 1    the patient has no past medical history of any spinal disorders.” ECF No. 48-1 at 55. Dr. Garber

 2    also stated an expert opinion, based on the information provided to him, that Plaintiff has “symptoms

 3    consistent with a post-concussive syndrome” and, that Plaintiff “sustained a closed head injury, or

 4    brain injury,” and suffers from “cervical and lumbar symptomology that also stems from the slip and

 5    fall accident” at Smith’s. Id. at 59. Dr. Garber states again, it is his “expert opinion … that the

 6    patient sustained a brain injury as well as cervical and lumbar spine injuries necessitating treatment

 7    as a result of the 07/07/2017 accident.” Id. (emphasis added).

 8           Dr. Winkler opines that there is no anatomic abnormality which could be attributed to the

 9    accident of 7-7-17.” ECF No. 48-4 at 7-9. Dr. Winkler also opines that “[t]here is no objective

10    imaging evidence of a traumatic brain injury.” Id. These statements, based upon Dr. Winkler’s

11    review of the same records reviewed by Dr. Garber, are sufficiently related to the contents of and

12    opinions expressed in Dr. Garber’s report to qualify as rebuttal. That is, Dr. Winkler explains and

13    attempts to disprove evidence offered by Plaintiff, the adverse party.

14           As stated above, the Court has substantial discretion with respect to whether striking an

15    expert is called for. Kumho Tire Co., 526 U.S. at 141-142. And, while the Court may exclude Dr.

16    Winkler, it is clear from case law that doing so is not always the appropriate remedy. “Vigorous

17    cross-examination, presentation of contrary evidence, and careful instruction on the burden of proof

18    are the traditional and appropriate means of attacking shaky but admissible evidence.” Daubert, 509

19    U.S. at 596 (citing Rock v. Arkansas, 483 U.S. 44, 61 (1987)); see also Dorn v. Burlington Northern

20    Santa Fe Railroad Co., 397 F.3d 1183, 1196 (9th Cir. 2005). Based upon the Court’s analysis of

21    the above opinions expressed by Dr. Winkler with respect to whether objective imaging evidences

22    a traumatic brain injury or anatomic abnormality that is attributable to Plaintiff’s July 2017 accident

23    at Smith’s, the Court finds these are rebuttal opinions offered in response to Dr. Garber’s opinions

24    that may be challenged on cross examination. These opinions are not excluded.

25           Plaintiff further contends that Dr. Winkler is not qualified to offer testimony on causation

26    because he is a radiologist, not an interventional radiologist. ECF No. 48 at 14. Plaintiff offers no

27    citations for this proposition and the Court could find none. Plaintiff fails to convince the Court that

28    striking Dr. Winkler on the sole basis of his board certification in radiology, given Dr. Winkler’s
                                                       11
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 12 of 13




 1    subsequent training and substantial experience, is insufficient to qualify him to testify to causation.

 2    This area of inquiry is better left to vigorous cross examination by Plaintiff in deposition and trial.

 3            Finally, the Court considers Plaintiff’s contention that Dr. Winkler’s opinion regarding DTI

 4    must be struck because his rebuttal opinions “have no scientific backing, and are flat wrong … .”

 5    Id. A review of Dr. Winkler’s opinions demonstrate that he cites to the American College of

 6    Radiology and the American Society of Neuroradiology at Wintermark JACR Feb 2015,

 7    Wintermark AJNR Feb 2015. ECF No. 55-3 at 10. Dr. Winkler also refers to Dr. Nandor Pinter,

 8    Director of Neuroimaging Research at the Dent Neurologic Institute, who is alleged to have stated

 9    in August 2020 that “there is absolutely no evidence that DTI can be used for clinical decision

10    making in TBI/mTBI. On the contrary, there is plenty of evidence that DTI is unreliable for this

11    use. …” Id. Dr. Winkler then cites to Dr. Andrew Schweitzer, from Weill Cornell, who is alleged

12    to have written in Radiographics October 2019, that an “accurate and meaningful interpretation of

13    individual DTI examinations is not feasible.” Id. Finally, Dr. Winkler cites to Dr. Michael Brant-

14    Zawadski, Medical Director and Endowed Chair at the Pickup Family Neurosciences Institute at

15    Hoag Hospital, who is alleged to have stated in August 2020 “that this research technique is highly

16    technically challenging, and requires groups of individuals to be compared to others in order to make

17    any definitive statement about the difference between the two groups. It is not meant to be used in

18    the clinical setting, certainly at the level of an individual patient diagnosis.” Id. at 10-11.

19            Applying the four factors identified in Daubert, the Court finds that it is clear that DTI can

20    be and has been tested, peer reviewed and published, and that there is a debate about whether DTI

21    is generally accepted in the medical community for purposes of diagnosing traumatic brain injuries

22    in individuals. Plaintiff fails to demonstrate that Dr. Winkler’s expert opinion regarding DTI is itself

23    junk science. The Court does not weigh expert testimony to determine who provides a better

24    supported or more robust opinion. The district court must screen out “unreliable nonsense opinions,”

25    but the jury may hear and weigh expert opinions that are impeachable. City of Pomona v. SQM N.

26    Am. Corp., 750 F.3d 1036, 1044 (9th Cir.), cert. denied, 574 U.S. 1060 (2014). In other words, the

27    district court does not determine whether the expert is right or wrong, but whether the testimony

28    would be helpful. Id.
                                                        12
     Case 2:19-cv-00759-JCM-EJY Document 63 Filed 01/19/21 Page 13 of 13




 1           The Court finds that all of these witnesses are accomplished experts are well-qualified, and

 2    their opinions will be of assistance to the jury. Whether certain opinions are more suspect than

 3    others goes to the weight of the testimony not to its admissibility. Datalex (Ireland) Ltd. v. PSA,

 4    Inc., Case No. CV 01-06482 DDP (VBKx), 2003 WL 25667620, at *4 (C.D. Cal. 2003) citing

 5    Kennedy v.. Collagen Corp., 161 F.3d 1226, 1231 (9th Cir.1998). Plaintiff will have an opportunity

 6    to challenge Dr. Winkler’s analysis and opinions on cross examination; but, no further relief is

 7    warranted. That is, to exclude Dr. Winkler’s opinions would be an act of the Court unnecessarily

 8    injecting itself into the realm of appropriate medical diagnoses and opinions. It is the jury that must

 9    decide which expert is more persuasive in his/her opinions and not the Court on a motion to strike.

10    III.   Order

11           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Strike/Exclude

12    Defendant’s Rebuttal Expert Mark L. Winkler, MD (ECF No. 48) is GRANTED in part and

13    DENIED in part.

14           IT IS FURTHER ORDERED that Dr. Winkler shall not offer testimony, and his expert report

15    (ECF No. 55-5 at 5-12) shall be redacted to the extent Dr. Winkler opines regarding Plaintiff’s

16    alleged need for surgery.

17           IT IS FURTHER ORDERED that Plaintiff’s Motion seeking to otherwise strike Dr. Winkler

18    as a rebuttal expert is DENIED.

19

20           DATED this 19th day of January, 2021.

21

22
                                                    ELAYNA J. YOUCHAH
23                                                  UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                       13
